Case 1:18-cv-05775-ERK-TAM Document 41 Filed 02/12/20 Page 1 of 23 PageID #: 276




       Stephen Arena
     sarena@trflaw.com




 By ECF                                                         February 12, 2020
 The Honorable Cheryl L. Pollak
 United States Magistrate Judge
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Courtroom 13B – South
 Brooklyn, NY 11201


                             Star Auto Sales of Bayside, Inc. et al. v.
                         Voynow, Bayard, Whyte and Company, LLP et al.,
                            U.S.D.C., E.D.N.Y. 18-cv-05775-ERK-CLP

 Dear Judge Pollak,

         This firm represents the Plaintiffs in the above-referenced matter.

          Further to our discussion at the February 10, 2020 status conference, Plaintiffs submit
 this letter in support of their request to utilize alternative service to serve a subpoena on non-
 party Nicholas Chester.

        It is our understanding that Mr. Chester is a friend and former business relation of
 defendant Randall Franzen. Mr. Chester assisted Mr. Franzen with a review of the books and
 records of Plaintiffs regarding the systematic thefts alleged in the complaint in this action. See
 Exhibit A.

        Plaintiffs have attempted to serve a subpoena duces tecum on Mr. Chester at his address
 at 88 Aristotle Way, Cranbury, New Jersey. See Exhibit B. However, Plaintiffs have been
 unsuccessful on at least four occasions. Id. Plaintiffs’ process server also reached out to Mr.
 Chester via email. Although Mr. Chester was initially responsive via email, he has not
 responded since December 2019. See Exhibit C.

        Federal Rule of Civil Procedure 45 “does not explicitly demand personal service of
 a subpoena, but instead requires only that a copy be ‘deliver[ed]’ to the person whose attendance
 or production of documents is sought. Such language ‘neither requires in-hand service nor
 prohibits alternative means of service.’” Cordius Trust v. Kummerfeld, 2000 WL 10268, at *2
 (S.D.N.Y. Jan. 3, 2000) (quoting King v. Crown Plastering Corp., 170 F.R.D. 355, 356
Case 1:18-cv-05775-ERK-TAM Document 41 Filed 02/12/20 Page 2 of 23 PageID #: 277




 (E.D.N.Y. 1997)). Alternative service can be proper so long as it “comports with due process”
 and is “reasonably calculated under the circumstances to provide [the recipient] with both notice
 and an opportunity to present objections.” Id. (citing SEC v. Tome, 833 F.2d 1086, 1093 (2d Cir.
 1987)).

         Accordingly. Plaintiffs respectfully request that the Court authorize by order that
 Plaintiffs may utilize alternative service to serve a subpoena duces tecum on Mr. Chester by
 email at njchet@gmail.com and by Federal Express at 88 Aristotle Way, Cranbury, New Jersey.
 A copy of the subpoena duces tecum is attached hereto as Exhibit D.


                                              Respectfully submitted,

                                              /s/ Stephen Arena

                                              Stephen Arena
                                              For Plaintiffs


 cc: Counsel of Record (via ECF)




                                                 2
Case 1:18-cv-05775-ERK-TAM Document 41 Filed 02/12/20 Page 3 of 23 PageID #: 278




                            EXHIBIT A
Case 1:18-cv-05775-ERK-TAM Document 41 Filed 02/12/20 Page 4 of 23 PageID #: 279

Date:            Mon. 6 Feb 2017 3:44:58 PM (UTC)
Sent:            Mon, 6 Feb 2017 3:45:03 PM (UTC)
Subject:         Vivian
From:            Nicholas Chester <njchet@gmail.com>
To:              MKOUFAKIS@gmail.com; Randy Franzen <RFranzen@voynowbayard.com>;
Attachments: Memo to Mike K.docx; RECAP.xls

Hello Mike, my name is Nick Chester, I was with Randy from VD&Co working on the Vivian project.
At your convenience, please review the Word document and the Excel recap that I have attached.
To discuss the findings I am normally available at 609-547-0595 . If I don't pick up I will get back to you
ASAP.
Thanks,
Nick Chester

 Total Control Panel

  To : rrranzen@voynowbayard.com        Remove this sender from my allow list
 From: njchet@gmatl.com

 You received this message because the sender is on your allow list.




                                                                                               VOYNOW 004345
Case 1:18-cv-05775-ERK-TAM Document 41 Filed 02/12/20 Page 5 of 23 PageID #: 280




                            EXHIBIT B
Case 1:18-cv-05775-ERK-TAM Document 41 Filed 02/12/20 Page 6 of 23 PageID #: 281




  United States District Court               •r
  Easle!n District ofNew York
                                              '·.
  Star Au~q Sales of Bayside, Inc., et al ':f                                         IDAVIT OF ATTEMPTED SER)UCB
                        Plaintiff          ,;
                                             '(                                Index No.: 1:18-cv-0775-BRK·CLP
                   vs                                                        .   On: ll/21l2019     .
  Voynow, Bayard, Whyte and Company .LLP, et al                             AI ile/Index No.:
                         Defendant                                                   endarNo.:           .·




  SERVICE UPON: Nicholas Chester ~
                                             ..
  S~ATE10P New Jersey, COUNTY OF 9cean: ss
                                             r.                              ..                                         .
  Glenn Burroughs being duly sworn, deposes and says: ram not a                  ~ the within       action, am over the age of
  18 years and reside in the State of New Jersey ..

  I was unable to effect service ofprocess·oft\le following documents:.S         ~a Fot Documents (return date
  0212412020); Schedule A upon Nicholas Chester after due diligent effi               to do so at the followjng dates and
  times and at the following places:      ·

  On 1112212019 at7:2S PM at 88 Aristo*. Way, .Cranbury, NJ 05512,              . 'sis agated community of.private homes.
  There is a dgital directory near the entrance. I looked,for Nicholas Ch    · ter, and foWld ''N. Chester" #376.1 pu.t the
  nwnber ~76 in the intercom and he~ a1phonc ring several times.               :was no answer on the other end, and no
  answering machine picked up. There wa5 nO. one in ~e "guard house"           . speak with.
         •;                              •   ' ;                        '        I          '   '                            •


  On 11123/2019.at 2:40PM at 88 Arl.stot).e Way, .Cranbury, NJ 05512, . pulled up to the interdom and put in the
  nwn~ 376. The phone rang several tim~• .but ?O o.ne ~nswered BJ.~d ere was no answe~g machin.e.

  On 21412fr20 at 7:15 AM at 88 Aristotle Way, .CranbUij', NJ 05512,· I . t the.number 376 in the intercom and
  received no answer. After several rings the call just stopped.. No one p eked up and there is no ansWering ~e.
  •                                          r        .   '~    •                                             .

  On 2/412fr20 at 12:40 PM at88 Aristotl~          Way;
                                                   CranbUIY, NJ OSS 12,      before, there was no an~r on the
  inter90Dl':when ~ put· in·the ~ber. 3_76 ~f ''N. Chester" I had no acces ·through the ~te.




  SUb~~n_lt....) ·.                                                                     _           .
  a~\\                                        .                Tar~t Researc -&. Inve&tigation
  Nor.y Public:                           :              233.Broadway,        Swte 2065,
  Notary t :    Qualifiod In ewn~E,!BIE·BURROUGHS . NeW york,
  My Cammision expires oo:       'c""PUBUC.Of NEW ~ERSEY (2 I2') 227-960
                                   omm. I . 50067857
         :,                  Mr CommisSion ~res ~!JD22
Case 1:18-cv-05775-ERK-TAM Document 41 Filed 02/12/20 Page 7 of 23 PageID #: 282




                            EXHIBIT C
    Case 1:18-cv-05775-ERK-TAM Document 41 Filed 02/12/20 Page 8 of 23 PageID #: 283

Stephen Arena

From:                               Harlin Parker < harlin@targetresearch.com >
Sent:                               Friday, December 06, 2019 11 :39 AM
To:                                 Stephen Arena
Subject:                            Fwd: We are seeking to deliver a SUBPOENA to you in the matter, Star Auto Sales of
                                    Bayside vs Voynow, Bayard, White and Company LLP




Sent from my iPhone
Please excuse short message or typos

Begin forwarded message :

       From: Nicholas Chester <njchet@gmail.com>
       Date: December 6, 2019 at 11:35:32 AM EST
       To: Harlin Parker <harlin@targetresearch.com>
       Subject: Re: We are seeking to deliver a SUBPOENA to you in the matter, Star Auto Sales of Bayside vs
       Voynow, Bayard, White and Company LLP



       In Florida until the 11th. Will contact you then.

       Nick Chester

       On Mon, Dec 2, 2019 at 11:52 AM Harlin Parker <harlin @targetresea rch.com> wrote:

           To :    Mr. Nicholas Chester

                   88 Aristotle Way, Cranbury, NJ




           Dear Mr. Chester,




           On behalf of counsel for Star Auto Sales of Bayside, Inc. plaintiff in a matter now before the United
           States District Court for the Eastern District of New York as noted above (court file no. 18 CV 05775),
           over the past week or so one of our agents has been attempting to deliver to you a witness
           subpoena . We see that you live in a gated community so the only way our agents have been able to try
           to reach you is via the intercom system at the premises.




           As we would like to minimize the trips our agents are taking to your residence, I' m reaching out to you
           by email, as we do not appear to have a current telephone number for you .




                                                              1
Case 1:18-cv-05775-ERK-TAM Document 41 Filed 02/12/20 Page 9 of 23 PageID #: 284
  Please keep in mind that, in some manner, the subpoena will be delivered to you. Under the court
  rules, the subpoena, primarily, should be delivered to you by one of our agents by hand. If we can do
  that, I'm quite sure that you will have little trouble rescheduling the date and place at which you will be
  directed to attend. To do so, and in consideration of the community in which you live, we will gladly
  accommodate you as to a date, time and place that is most convenient for you to receive the
  subpoena. Please be so kind as to call me, or respond to this email, at your earliest opportunity.




  If we do not communicate and if we do not have this delivered to you by hand delivery, it may come
  about that the court will direct another manner of delivery to you; which may not be as convenient to
  you as far as the date and place you will directed to attend .




  Thank you in advance for responding as quickly as possible.




  Harlin Parker

  President

  Private Investigation

  Licensed in New York and New Jersey: USA

  Target Research & Investigation Corporation

  233 Broadway, Suite 2065

  New York, NY 10279

  t . 212 .227 .9600

  f. 212.227 .9878

  c. 646.765.3355

  www.targetresea rch .com




                                                      2
Case 1:18-cv-05775-ERK-TAM Document 41 Filed 02/12/20 Page 10 of 23 PageID #: 285
       Case 1:18-cv-05775-ERK-TAM Document 41 Filed 02/12/20 Page 11 of 23 PageID #: 286

Stephen Arena

From:                              Harlin Parker <harlin@targetresearch.com >
Sent:                              Tuesday, December 17, 2019 11 :52 AM
To:                                Nicholas Chester
Subject:                           RE: We are seeking to deliver a SUBPOENA to you in the matter, Star Auto Sales of
                                   Bayside vs Voynow, Bayard, White and Company LLP



Mr. Chester,
I took a look and it is the case that the subpoena is for documents only. You are not being called to a deposition. Just to
provide needed documents. I trust this should make it easier to set a date?

Harlin Parker
President
Private Investigation
Licensed in New York and New Jersey: USA
Target Research & Investigation Corporation
233 Broadway, Suite 2065
New York, NY 10279
t. 212.227.9600
f. 212 .227.9878
c. 646.765.3355
www.ta rget research.com

From: Nicholas Chester <njchet@gmail.com>
Sent: Tuesday, December 17, 2019 11:17 AM
To: Harlin Parker <harlin@targetresearch.com>
Subject: Re: We are seeking to deliver a SUBPOENA to you in the matter, Star Auto Sales of Bayside vs Voynow, Bayard,
White and Company LLP

I see that you are willing to accommodate me as to the date, time, and place that is most convenient for me to receive
the subpoena . You do not say anything about the date, time, and place where the deposition will take place, nor about
reimbursement of my time and expenses that I will incur if required to travel.

Please let me know about the details.



Nick Chester

On Mon, Dec 2, 2019 at 11:52 AM Harlin Parker <harl in@targetresearch.com> wrote:

 To:       Mr. Nicholas Chester

           88 Aristotle Way, Cranbury, NJ




 Dear Mr. Chester,



                                                             1
       Case 1:18-cv-05775-ERK-TAM Document 41 Filed 02/12/20 Page 12 of 23 PageID #: 287
    On behalf of counsel for Star Auto Sales of Bayside, Inc. plaintiff in a matter now before the United States District Court
    for the Eastern District of New York as noted above (court file no. 18 CV 05775}, over the past week or so one of our
    agents has been attempting to deliver to you a witness subpoena. We see that you live in a gated community so the
1   only way our agents have been able to try to reach you is via the intercom system at the premises.




    As we would like to minimize the trips our agents are taking to your residence, I'm reaching out to you by email, as we
    do not appear to have a current telephone number for you.




    Please keep in mind that, in some manner, the subpoena will be delivered to you. Under the court rules, the subpoena,
    primarily, should be delivered to you by one of our agents by hand. If we can do that, I'm quite sure that you will have
    little trouble rescheduling the date and place at which you will be directed to attend . To do so, and in consideration of
    the community in which you live, we will gladly accommodate you as to a date, time and place that is most convenient
    for you to receive the subpoena . Please be so kind as to call me, or respond to this email, at your earliest opportunity.




    If we do not communicate and if we do not have th is delivered to you by hand delivery, it may come about that the
    court will direct another manner of delivery to you; which may not be as convenient to you as far as the date and place
    you will directed to attend .




    Thank you in advance for responding as quickly as possible .




    Harlin Parker

    President

    Private Investigation

    Licensed in New York and New Jersey: USA

    Target Research & Investigation Corporation

    233 Broadway, Suite 2065

    New York, NY 10279

    t. 212.227.9600

    f. 212.227 .9878

    c. 646.765 .3355

    www.target research .com

                                                                2
Case 1:18-cv-05775-ERK-TAM Document 41 Filed 02/12/20 Page 13 of 23 PageID #: 288




                             EXHIBIT D
  Case 1:18-cv-05775-ERK-TAM Document 41 Filed 02/12/20 Page 14 of 23 PageID #: 289

 AO 888 (Rev. 02/ 14) Subpoena to Produce Documents, lnfonnation, or Objects or to Pennit lnspection of Premises in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                            for the
                                                            Eastern District of New York

            Star Auto Sales of Bayside, Inc. et al.
                                                                                )
                                Plainriff                                       )
                                   V.                                           )       Civil Action No.          1:18-cv-05775-ERK-CLP
                                                                                )
    Voynow, Bayard , Whyte and Company LLP et al.                               )
                               Defendani                                        )

                         SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                           OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                                                 Nicholas Chester
                                                          88 Aristotle Way, Cranbury, NJ 08512
                                                        (Name ofperson lo whom I his subpoena is d irecred)

    ~ Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored infonnation, or objects, and to penn it inspection, copying, testing, or sampling of the
material: See Schedule A



  Place: Trachtenberg Rodes & Friedberg LLP                                               Date and Time:
         545 Fifth Avenue, Suite 640
                                                                                                              03/11 /2020 5:00 PM
         New York, New York 10017

     0 Insp ection ofPremises: YOU ARE COMMANDED to pennit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 IPlace:                                                                               I Date and T;me:



       The following provisions of Fed . R. Civ. P. 45 are attached - Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:         02/11 /2020

                                   CLERK OF COURT


                                            Signalure of Clerk or Depury Clerk
                                                                                             OR




The name, address, e-mai I address, and telephone number of the attorney representing (name ofparry)
                                                                                                       7   dL--        Artomey 's signarure


                                                                                                                                     Star Auto Sales of
Bayside, Inc. et al.                                                                              , who issues or requests this subpoena, are:
Stephen J. Arena, Trachtenberg Rodes & Friedberg LLP, 545 Fifth Avenue. Suite 640 , New York, NY 10017, (212)972-2929 sarena@trflaw.com


                                        Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored infonnation, or tangible things or the
inspection of premises before trial , a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
 Case 1:18-cv-05775-ERK-TAM Document 41 Filed 02/12/20 Page 15 of 23 PageID #: 290

AO 88B (Rev. 02/ 14) Subpoena to Produce Documents, lnfonnation, or Objects or to Pennit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 1:18-cv-05775-ERK-CLP

                                                      PROOF OF SERVlCE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, ifany)
on (date)


            0 I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                    ; or
         ---------------------------------------------                                                   ---------------
            0 I returned the subpoena unexecuted because:


            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of
            $

My fees are$                                       for travel and $                              for services, for a total of$                 0.00
                      ---------------                                   ------------



            I declare under penalty of perjury that this information is true.


Date:
                                                                                                    Server 's signature



                                                                                                 Printed name and title




                                                                                                    SeiTer ·s address


Additional infonnation regarding attempted service, etc.:
  Case 1:18-cv-05775-ERK-TAM Document 41 Filed 02/12/20 Page 16 of 23 PageID #: 291

AO 88B (Rev. 02114) Subpoena to Produce Documents, lnfom1ation, or Objects or to Penn it Inspection of Premises in a Civil Action{ Page 3)

                              Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/ l /13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert's opinion o r infonnation that does
                                                                                   not describe specific occurrences in dispute and results from the expert's
  (I) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as foll ows:                    (C) Specif.ving Conditions as an Alternati1·e. In the circumstances
   (A) within I 00 miles of where the person resides. is employed. or              described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or productio n under speci lied
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party's officer; or                                      otherwise met without undue hardship: and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoe na may command:
   (A) production of documents, electronically stored infonnation , or               (I) Producing Documents or Electronically Stored Information. These
tangible things at a place within I 00 miles of where the person resides. is       procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           infonnation:
  (B) inspection of premises at the premises to be inspected.                         (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subj ect to a Subpoena; Enforcement.                       must organize and labe l them to correspond to the categories in the demand.
                                                                                      ( B) Form for Producing Electronically Stored Information Not Specified.
  ( I) A 1•oiding Undue Burt/en or Expense; Sanctions. A party or attorney         If a subpoena does not specify a fonn for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          infonnation, the person responding must produce it in a fonn or fonns in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable fonn or fonns.
subpoena. The court for the district where complia nce is required must               (C) Electronically StoretJ Information Produced in On~y One Form. The
enforce this duty and impose an appropriate sanction-which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney's fees--on a party or attorney who           infonnation in more than one fonn .
fail s to comply.                                                                     (0) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of e lectronically stored infonnation
  (2) Command to Produce Materials or Permit Insp ection.                          from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored infonnation, or tangible things. or to            order, the person responding must show that the infonn ation is not
pern1it the inspection of premises, need not appear in person at the place of      reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear fo r a deposition,        made, the court may nonetheless order discovery from such sources if the
hearing. or trial.                                                                 requesting party shows good cause, considering the limitations o f Rule
   (8) Objections. A person commanded to produce documents or tangible             26(b)(2}(C). The court may specify conditions for the discovery.
things or to penn it inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Pri11ilege or Protection.
sampling any or all of the materials or to inspecting the premises--or to            (A) Information Withheld. A person withholding subpoenaed infonnation
producing electronically stored in fonnation in the fonn or forms requested.       under a claim that it is privileged or subject to protection as trial-preparation
The objectio n must be served before the earlier o f the time specified fo r       material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications. or
      (i) At any time, o n notice to the commanded person, the serving party       tangible things in a manner that, without revealing infonnation itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the part ies to assess the c laim.
order compelling production or inspection.                                           (B) Information Produced. lfinfonnation produced in response to a
      (ii) n1ese acts may be required only as directed in the order, and the       subpoena is subject to a claim o f privi lege or o f pro tection as
order must protect a person who is neither a party nor a party's o fficer from     trial-preparation material, the person making the claim may notify any party
significant expense resulting from compl iance.                                    that received the infonnation of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             infonnation and any copies it has; must not usc or disclose the inforn1ation
   (A) When Required. On timely mo tion, the court for the district where          until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       info nnation if the party disclosed it before being no tified : and may promptly
     (i) fai ls to allow a reasonable time to comply:                              present the infonnation under seal to the coun for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a dctennination of the claim. The person who
speci fied in Rule 45(c};                                                          produced the infonnation must preserve the info nnation unti l the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies: or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (8) When Permiued. To protect a person subject to or affected by a               The court for the district where compliance is required-and also. after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court-may hold in contempt a person
motio n, quash or modify the subpoena if it requires:                              who , having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development. or commercial infonnation; or



                                         For access to subpoena materials, sec Fed. R. Civ. P. 45{a) Committee Note {2013).
Case 1:18-cv-05775-ERK-TAM Document 41 Filed 02/12/20 Page 17 of 23 PageID #: 292



                                            SCHEDULE A


                                            DEFINITIONS

             1.     Unless otherwise specified, the time period applicable to the following

     requests shall be January 1, 2014 through the date of production, and shall include all

     documents and information which relate in whole or in part to such period, or to events or

     circumstances during such period, even if dated, prepared, generated or received prior to

     that period.

            2.      The term "Plaintiffs" shall mean Star Auto Sales of Bayside, Inc. (d/b/a

     Star Toyota of Bayside), Star Auto Sales of Queens, LLC (d/b/a Star Subaru), Star

     Hyundai LLC (d/b/a Star Hyundai), Star Nissan, Inc. (d/b/a Star Nissan), Metro Chrysler

     Plymouth Inc. (d/b/a Star Chrysler Jeep Dodge), Star Auto Sales of Queens County LLC

     (d/b/a Star Fiat), Star Auto Sales of Queens Village LLC (d/b/a Star Mitsubishi) and Star

     Auto Body of Queens Village, LLC (d/b/a Star Auto Body of Queens Village).

            3.      The term "Defendants" shall mean Voynow, Bayard, Whyte and

     Company, LLP , Hugh Whyte, Randall Franzen and Robert Seibel, individually and

     collectively, as well as its and their successors, predecessors, attorneys, representatives,

     or agents, and all other persons acting or purporting to act on its or their behalf.

            4. The terms "You" or " Your" shall mean Nicholas Chester as well as his

     representatives, agents and/or any other persons acting or purporting to act on his behalf.

             5.     The term "concerning" means relating to, referring to, describing,

     reflecting, evidencing or constituting.

            6.      The term "communication'· means the transmittal or information (in the

     form of facts, ideas, inquiries or otherwise).
Case 1:18-cv-05775-ERK-TAM Document 41 Filed 02/12/20 Page 18 of 23 PageID #: 293



             7.      The term "document" is intended to have the broadest possible meaning.

     "Documents" includes any writings, recordings, or photographs, and includes without

     limitation any memoranda, correspondence, communication, e-mails, calendars,

     notebooks, files, folders, notes, telephone logs, diary entries, appointment books,

     graphics, images, film, videos, photographs, plans, agreements, contracts, files ,

     schedules, journals, text messages, facsimiles, minutes of meetings, stenographic and

     handwritten notes, news articles and press releases, printouts, punch cards, logs, desk

     calendars, diaries, appointment books, computer data, tapes and discs, video tapes, voice

     recordings, all drafts and/or non-identical copies of every such writing, any other items of

     a similar nature, and any other type of writing or record or media, including any " ESI"

     (as that term is defined below), regardless of the manner in which produced or recorded,

     whether handwritten, typed, printed or recorded. Any document bearing marks,

     including, but not limited to, initials, stamped initials, comments, or notations not a part

     of the original text or photographic reproduction thereof is a separate document.

            8.       The term " ESI'' means all electronic information stored on any kind of

     electronic media or in an electronic fonnat including, but not limited to:

                  a) e-mails (including their attachments, if any, and e-mails currently located
                     in any folder outside an inbox (i.e. e-mails in sent items or outbox, deleted
                     items, or personal folders, wherever located, including on any personal
                     web-based or other e-mail accounts (e.g. Yahoo Mail or Gmail));

                  b) instant messages (i.e. G-chat, AOL IM, Facetime Messenger, iMessages,
                     WhatsApp, GroupMe);

                  c) text messages (including SMS or MMS);

                  d) video calls, chats or transcripts (i.e. via Facetime, Skype);

                  e) social media communications, which means any communication sent or
                     received through a social networking or media website; software or
                     program and includes, but is not limited to tweets; profiles; postings
                     (including postings that include photographs or videos); status updates;


                                                    2
Case 1:18-cv-05775-ERK-TAM Document 41 Filed 02/12/20 Page 19 of 23 PageID #: 294



                    tagged photographs; comments (including wall comments); messages;
                    videos; causes or groups joined; or web log entries on any social
                    networking or other social media website (i.e. Facebook, Instagram,
                    Twitter, Linkedin, Blogger, YouTube));

                f) office suite documents, which includes, but is not limited to, word
                   processing documents; presentations; spreadsheets; and databases;

                g) calendars; notes, tasks and reminders;

                h) telephone logs and voicemails; and

                i) all other types of information created, stored, or transferred electronically,
                   wherever located, including but not limited to on a desktop, laptop or
                   tablet computer; iPhone, Android or other mobile device; USB/thumb
                   drive or other flash memory drive or removable storage device; web or
                   cloud-based storage server (including those stored as part of a social
                   networking account); or a CD, DVD, audio or video tape or any other
                   storage device. This tenn also includes a draft of any of the above types
                   of ESI (i.e. draft of an e-mail or word processing document).


                                         INSTRUCTIONS

            1. Whenever necessary to bring within the score of the Request documents that

     might otherwise be construed to be outside their scope:

                a) The use of a verb in any tense shall be construed as that of the verb in all
                   other tenses;

                b) The use of a word in its singular form shall be deemed to include within
                   its use the plural form as well;

                c) The use of a word in its plural form shall be deemed to include within its
                   use the singular form as well;

                d) The connectives "and" and '"or" shall be construed either disjunctively or
                   conjunctively as necessary to bring within the scope of the discovery
                   request all responses that might otherwise be construed to be outside of its
                   scope; and

                e) The terms, "al1," "any," and ·'each" shall be construed as encompassing
                   any and all.




                                                  3
Case 1:18-cv-05775-ERK-TAM Document 41 Filed 02/12/20 Page 20 of 23 PageID #: 295



            2. Each paragraph of the Requests should be construed independently and no

     other paragraph shall be referred to or relied on for the purpose oflimiting the scope of

     any Request.

            3. Documents and things should be produced in full, without abbreviation or

     expurgation, regardless of whether You consider the entire document to be relevant or

     responsive.

            4. A request for a document shall be deemed to include a request for all actual,

     proposed or contemplated drafts or mark-ups thereof, revisions, modifications, or

     amendments thereto, and non-identical copies thereof, in addition to the document itself.

            5. Documents and things not otherwise responsive to any of the Requests herein

     should be produced if such documents and things mention, discuss, refer to, or explain

     one or more documents and things called for by the Requests or are attached to a

     document or thing called for by the Requests.

            6. You shall respond to each of these requests for production of documents

     pursuant to the Definitions and Instructions set forth herein.

            7. The documents called for by the Requests include all documents in Your

     possession, custody, or control, unless privileged and such privilege has not been waived,

     regardless of whether those documents are possessed by You, Your employees,

     representatives, agents or attorneys. A document is deemed to be in Your possession,

     custody, or control if You have a right to obtain the document or a copy thereof from

     another person or public or private entity having actual possession thereof. You must

     make a diligent search of Your records (including, but not limited to, paper records,

     computerized records, electronic mail or messaging records, voice-mail records, and

     World Wide Web or hypertext markup language pages) and of other papers and materials




                                                   4
Case 1:18-cv-05775-ERK-TAM Document 41 Filed 02/12/20 Page 21 of 23 PageID #: 296



     in Your possession or available to You or Your employees, agents, representatives, and

     attorneys.

             8. All documents called for by the Requests are to be produced in their full and

     unredacted form (except as necessary to protect privilege) and as kept in the ordinary

     course of business. Documents or pages that are physically attached to one another in

     Your files should be considered a single document for purposes of this notice and should

     be produced in that form . Documents that are categorized or identified by file labels,

     dividers, tabs or any other method should be produced along with the labels, dividers or

     tabs. Documents should be produced in the order in which they are maintained or

     categorized by request.

             9. With respect to any document or thing responsive to the Requests that is

     withheld from production based on a claim of privilege, or for any other reason, describe

     such document by date, type (e.g. , letter, memorandum, email, note), author, addressee,

     persons copied, general subject matter, claimed ground for the withholding, and, if not

     apparent, the relationship of the author, addressee, and recipients to each other.

     Respondents are prepared to meet and confer with Claimant concerning a narrowing of

     documents that needed to be placed on a privilege log as well as the use of categorical

     designations in lieu of a document-by-document log.

             10. In the event that any requested document or thing is known to have existed

     and cannot now be located or has been destroyed or discarded, that documents shall be

     identified by: the last known custodian, date of destruction or discard, the manner of

     destruction or discard, the reasons for destruction or discard, any efforts made to locate

     such documents, and a statement describing the document by contents, author, and

     recipients.




                                                   5
Case 1:18-cv-05775-ERK-TAM Document 41 Filed 02/12/20 Page 22 of 23 PageID #: 297



               11 . IfYou are unable fully to respond to any ofthe Requests, supply the

     infonnation that is available and explain why Your response is incomplete, the efforts

     made by You to obtain responsive documents and things, and the source from which all

     responsive documents and things may be obtained, to the best of Your knowledge or

     belief.

               12. The fact that a document has been or wi 11 be produced by another party (or

     nonparty) does not relieve You of the obligation to produce Your copy of the same

     document, even if the two documents are identical in all respects.

               13. Please provide documents as single-page TIFFs, with document level OCR,

     delimited (.DAT) document load file, LFP or OPT image load files, and metadata for the

     following fields: BegDoc, EndDoc, BegAttach, EndAttach, Subject, FileName, Sent

     Date, Created Date, Last Modified Date, Author, From, To, CC, BCC, Recipients,

     Custodian, FilePath, Parent, MD5, ConfidentialStamp, Text_Path, and File_ Path.

               14. Please provide separate copies of spreadsheets (Excel), presentations

     (PowerPoint) and database files in their native fonnat. The produced file should be

     named with the Bates number of the first page of the corresponding TIFF production of

     the document (e.g., " ABCOOOOOO l.xls").

               15. The Requests are continuing in nature. If after responding to the Requests,

     You obtain or become aware of any additional documents responsive to any of the

     Requests, You are required to furnish a supplemental response to Respondents when such

     information becomes available.

               16. Unless otherwise specified below, each Request should be interpreted to

     include all documents created, generated, dated, executed, sent, issued, received or in

     effect during the period from January I, 2010 to the date hereof.




                                                   6
Case 1:18-cv-05775-ERK-TAM Document 41 Filed 02/12/20 Page 23 of 23 PageID #: 298




                                       SPECIFIC REQUESTS

              1. All documents concerning any Plaintiff.

             2. All documents concerning any communications between You and any

     Plaintiff or other persons acting or purporting to act on its or their behalf.

             3. All documents concerning any communications between You and any

     Defendant or other persons acting or purporting to act on its or their behalf regarding any

     Plaintiff.

             4. All documents concerning any communication between You and any

     employee and/or former employee of any Plaintiff.

             5. All documents concerning any service You performed for or on behalf of any

     Plaintiff

             6. All engagement letters or other documents concerning any agreement for a

     scope of services to any Plaintiff.

             7. All documents concerning any billing and/or payment for services rendered by

     to any Plaintiff.

             8. All documents concerning any investigation regarding any Plaintiff

             9. All documents concerning any claims of malpractice or breach of contract

     against any Defendant.

             10. All documents concerning any of the following: Vivian Karouzakis, Despina

     Theocharis (a/k/a Debbie Theocharis), Jacqueline Cutillo (alk/a Jacqueline Gibson or

     Jackie Gibson), Ange Raptis, Sam Raptis, Michael Karouzakis, George Theocharis,

     Douglas Filardo, Richard Provenzano, Alkarim Pardhan, Cannen Jones, Gladys Galarza,

     Ahra Han, Aphrodite Gellis, Hora Ezraseneh, Omar Alvarez and Christina Haynes.




                                                    7
